DETAILED ACTION
Response to Amendment
Claims 1-29 are pending. Claims 19-29 are withdrawn. Claims 1-18 are amended directly or by dependency on an amended claim.
Response to Arguments
As pertains to the interview, examiner contacted Michael Taylor, however no mutually agreeable time slots for an interview could be established. An interview can be granted following this final office action if desired by the attorney or inventor.
Applicant's arguments filed 7 September, 2022 have been fully considered but they are not persuasive. 
With respect to the argument that claim 1 is “significantly more” than the judicial exception, no evidence has been provided to that effect, i.e. there is no improvement to the functioning of a processor or a medical imaging and processing device itself. The following is the examiner’s analysis in further detail:

Step 1: Statutory Category
Yes. The claim recites a series of steps and, therefore, is a process.
2A prong 1: Judicial Exception Recited?
Yes. The claims recite a method of automatically determining a geometry of an object. In particular, a person can look at an image decide what shape the object has. The limitation of “determining” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
2A - Prong 2: Integrated into a Practical Application?
No. While a computer is implied, a generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using generic components.
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.


Therefore examiner maintains the 35 USC 101 rejection. 
Applicant argues on page 16 the following:

“Contrary to Hampp independent claim 1 is amended to recite, "determining a geometry of the object in the determined pose of the object based at least on the determined geometry of the region of interest and wherein the geometry of the object includes at least a shape that is operable to fit within an external boundary; and outputting the determined geometry of the object for assisting in performing a procedure." (emphasis added). Support for the amendment to independent claim 1 is found in the application as originally filed, including at least at paragraph [0108]. The method of independent claim 1 recites that determining a geometry of an object includes at least a shape that is operable to fit within an external boundary. Applicant submits that the Office admits the same in the statement "Hampp et al. do not in detail describe determining a geometry of a region of interest between the first portion of the subject and the second portion of the subject." See, Office Action, page 5. Thus, Applicant respectfully submits that none of the cited references, either alone or in combination, including Hampp, disclose or render obvious the method of independent claim 1 it determining a geometry of an object as recited therein. Therefore, independent claim 1 is allowable over the cited references”

Examiner disagrees. Hampp et al. disclose the newly amended “determining a geometry of the object in the determined pose of the object based at least on the determined geometry of the region of interest and wherein the geometry of the object includes at least a shape that is operable to fit within an external boundary,” by the following:

In some embodiments, the processing circuit is configured to plan placement of the implant based on the soft tissue attachment point by aligning an axis of the implant with a medial edge of the soft tissue attachment point, [0005]

More particularly, the tracking system 122 determines a position and orientation (i.e., pose) of objects (e.g., surgical tool 134, femur 106) with respect to a coordinate frame of reference and tracks (i.e., continuously determines) the pose of the objects during a surgical procedure, [0037]

Each fiducial has a geometric relationship to a corresponding object, such that tracking of the fiducials allows for the tracking of the object (e.g., tracking the second fiducial tree 141 allows the tracking system 122 to track the femur 106), and the tracking system 122 may be configured to carry out a registration process to determine or verify this geometric relationship, [0038], 

registration, determine and monitor the pose of the surgical tool 134 relative to the patient i.e., to femur 106, [0050]

At step 1006, the rotation of a tibial component of a prosthetic implant is determined by aligning an axis of the tibial component with the medial edge of the tibial tubercle and/or patellar ligament (i.e., with the medial extremum of the attachment region of the patellar ligament on the tibia), [0099]

and shows in Fig. 1 the relationships between 106 and 134:

    PNG
    media_image1.png
    450
    529
    media_image1.png
    Greyscale


In particular, “based at least on the determined geometry” is indicated by the terms “coordinate frame of reference” and “aligning an axis”. 
 
That it fits within an “external boundary” is broad, the “external boundary” can be the outline of the whole leg “102” as shown in Fig. 1, or the whole patient “104”, or the whole table “105”. 

Hampp et al. also disclose “outputting the determined geometry of the object for assisting in performing a procedure”, as Hampp et al. indicate:

The surgical system 100 may additionally or alternatively be configured to facilitate the planning and execution of partial knee arthroscopy procedures, total and/or partial hip arthroscopy procedures, other joint procedures, spinal procedures, and any other surgical procedure (e.g., neurosurgical, orthopedic, urological, gynecological, dental, ENT, oncological). To facilitate the procedure, surgical system 100 includes robotic device 120, tracking system 122, and computing system 124, [0030] and
“The processing circuit 160 is configured to facilitate the creation of a preoperative surgical plan prior to the surgical procedure and to facilitate computer-assistance or robotic-assistance in executing the surgical plan” [0042]
Applicant further argues on page 17: “Applicant respectfully submits that the method of dependent claim 3, that depends from independent claim 1, includes additional allowable subject matter”. Examiner disagrees, as Hampp et al. further indicate tracking the first portion of the subject (optical tracking system, tracking of the fiducials allows for the tracking of the object, allow a user to visualize the femur 106, [0037], track one or more soft tissue attachment points, [0072]); tracking the second portion of the subject (optical tracking system, tracking of the fiducials allows for the tracking of the object, allow a user to visualize the tibia 108, [0037], distinguishing the fiducial trees, and therefore the objects being tracked, from one another, [0038], track one or more soft tissue attachment points, [0072]); tracking the object; wherein determining the pose of the object relative to the pose of the first portion of the subject and the pose of the second portion of the subject is determined via the tracking of the object, the tracking of the first portion of the subject, and the tracking of the second portion of the subject (“Each fiducial has a geometric relationship to a corresponding object, such that tracking of the fiducials allows for the tracking of the object (e.g., tracking the second fiducial tree 141 allows the tracking system 122 to track the femur 106), and the tracking system 122 may be configured to carry out a registration process to determine or verify this geometric relationship”, [0038], registration, determine and monitor the pose of the surgical tool 134 relative to the patient i.e., to femur 106, [0050]).
Applicant further argues on page 17: In  addition, claim  7  recites, "determining  an  optimal fit  of  the  possible configurations of the moveable portion of the object when in contact with the evaluated edge geometry of at least the first edge or the second edge." Applicant submits that claim 7 also includes allowable subject matter in addition to that recited in claim 1. Examiner notes Wu et al. teach evaluating the accessed model based on the determination of whether the object is in contact with at least the first edge or the second edge, comprises: evaluating an edge geometry of at least the first edge or the second edge; evaluating the possible configurations of the moveable portion of the object; determining an optimal fit of the possible configurations of the moveable portion of the object when in contact with the evaluated edge geometry of at least the first edge or the second edge (Hampp et al., The implant placement circuit 210 positions the virtual tibial implant on the virtual bone model based on the PCL attachment point (e.g., to avoid interference with the PCL attachment point, to optimize rotation and coverage based on the PCL attachment point). FIG. 5 shows the use of imaging to identify the PCL attachment point on the bone model (frames A and B) and positioning a model of the implant on the bone model (frame C), and using the imaging to visually depict the relationship between the planned placement of the implant relative to the PCL (frame D) to determine whether impingement with the ligament might occur, [0066], align the sulcus of the virtual tibial implant 556 to the point 752 (as shown in FIG. 8E) to optimize internal/external rotation, [0094]; Wu et al., segmenting an outer and an inner bone surface of the femur, [0119], ilium and femur, [0179], Point-picking based bone registration is one method of registration in navigated and robotic assisted orthopedic surgeries. During a surgical procedure, an incision is made at the surgical site (e.g., hip, knee). A localization pointer or tracked probe is utilized to pick a digitized point-cloud (a set of data points in a coordinate system representing a surface contour) on boney areas of the patient's body that are accessible through the incision. By using point-pair and iterative closest point (ICP) algorithms, the patient point-cloud data in “tracker space” (coordinate system with position data corresponding to trackers on the patient body and the point-cloud of patient collected points) is transformed to the three-dimensional bone model of the patient's bone formed from segmented medical images, or otherwise. An accurate registration transform is determined as the minimum root-mean-square of the point-cloud fitting, [0216], “Registration improvement may be optimized by the load cell 2020 detecting the direction of the contact of the burr 2004 with the bone. The system may identify an error by comparing the contact position with the anticipated contact based upon the surgical navigation system tracking the position of the burr 2004 with respect to the registered position of the patient. If there is a difference, the registration could be updated using the contact point as an internal registration point”, [0238]).
Claim 13 is amended with the same material as claim 1, and therefore the arguments on page 18 are addressed with the same rationale as claim 1. 
Applicant argues on page 18: “Further, claims that depend from claim 13 include additional allowable subject matter. For example, claim 16 recites, "wherein determining the geometry of the object in the determined third pose includes evaluating the accessed model based on the determination of whether the configurable portion of the object (i) is in contact with at least the first edge or the second edge and (ii) the determined geometry of at least the first edge or the second edge." At least for the reasons noted above the cited art, alone or I combination, fail to disclose or render obvious claim 16” Examiner notes: Hampp et al. and Wu et al. further indicate accessing a model of the object, wherein the model includes at least (i) a dimension of a rigid portion of the object and (ii) a plurality of possible configurations of the configurable portion of the object; and wherein determining the geometry of the object in the determined third pose includes evaluating the accessed model based on the determination of whether the configurable portion of the object (i) is in contact with at least the first edge or the second edge and (ii) the determined geometry of at least the first edge or the second edge (Hampp et al., “The robotic arm 132 is configured to support the surgical tool 134 and provide feedback as instructed by the computing system 124. In some embodiments, the robotic arm 132 allows a user to manipulate the surgical tool 134 and provides force feedback to the user. In such an embodiment, the robotic arm 132 includes joints 136 and mount 138 that include motors, actuators, or other mechanisms configured to allow a user to freely translate and rotate the robotic arm 132 and surgical tool 134 through allowable poses while providing force feedback to constrain or prevent some movements of the robotic arm 132 and surgical tool 134 as instructed by computing system 124. As described in detail below, the robotic arm 132 thereby allows a surgeon to have full control over the surgical tool 134 within a control object while providing force feedback along a boundary of that object (e.g., a vibration, a force preventing or resisting penetration of the boundary). In some embodiments, the robotic arm 132 is configured to move the surgical tool 134 to a new pose automatically without direct user manipulation, as instructed by computing system 124, in order to position the robotic arm 132 as needed and/or complete certain surgical tasks, including, for example, cuts in a femur 106,” [0034]; Wu et al., segmenting an outer and an inner bone surface of the femur, [0119], ilium and femur, [0179], surgical tool configured to be coupled to a cutting element for reaming and to engage a prosthetic component for impacting, for reaming, the end effector 40 can couple to the operating member 100, which couples to a cutting element, for impacting, the end effector 40 can couple to another operating member, robotic arm 30 can be used to ensure proper positioning during reming and impacting, [0210], “During a registration procedure, once cortical contact is achieved, the point of contact between the bone and the burr 2004 may be used to update the registration of the bone position. The surgeon may also update the screw insertion plan if needed. Registration improvement may be optimized by the load cell 2020 detecting the direction of the contact of the burr 2004 with the bone. The system may identify an error by comparing the contact position with the anticipated contact based upon the surgical navigation system tracking the position of the burr 2004 with respect to the registered position of the patient. If there is a difference, the registration could be updated using the contact point as an internal registration point, [0238]).
All other arguments are by similarity or dependency and are addressed by the above. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method of automatically determining a geometry of an object. In particular, a person can look at an image decide what shape the object has. The limitation of “determining” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claims 2 and 3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Again, a person can look at an image to decide which way an object looks like it is facing. Claims 4 and 5 are also mental processes as a person can just look at an image to determine if there are any edges in the image. Claim 6 is a mental process as it is applying a model, and the model doesn’t seem to integrate the idea into a practical application, and claim 12 is similarly abstract as the recalling from memory a model storing is considered an insignificant extra solution activity, storing is well-understood, routine, and conventional and therefore is not sufficient to overcome the Alice rejection. 
The limitations of determining are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. This judicial exception is not integrated into a practical application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hampp et al. (IDS: US 20200205898 A1).

Regarding claim 1, Hampp et al. disclose a method of automatically determining a geometry of an object (tracking system 122 determines a position and orientation i.e., pose of objects e.g., surgical tool 134, during a surgical procedure, [0037]) comprising: accessing image data of a subject having identified at least a first portion and a second portion of the subject (allow a user to visualize the femur 106, the tibia 108, [0037], receive medical images, [0058], segment CT images, [0060], track one or more soft tissue attachment points, [0072], CT image ‘slice’ at the level of the tibial tubercle is chosen that shows attachment between the patellar ligament and the tibia, [0098]) [first and second portion interpreted as femur and tibia, or attachment points, or patellar ligament and tibia]; determining a pose of the object relative to a pose of the first portion of the subject and a pose of the second portion of the subject (“Each fiducial has a geometric relationship to a corresponding object, such that tracking of the fiducials allows for the tracking of the object (e.g., tracking the second fiducial tree 141 allows the tracking system 122 to track the femur 106), and the tracking system 122 may be configured to carry out a registration process to determine or verify this geometric relationship”, [0038], registration, determine and monitor the pose of the surgical tool 134 relative to the patient i.e., to femur 106, [0050]); determining a geometry of a region of interest between the first portion of the subject and the second portion of the subject (determines a pose of objects, [0037], carry out a registration process to determine or verify this geometric relationship, [0038], use of imaging to identify the PCL attachment point on the bone model and positioning a model of the implant on the bone model and using the imaging to visually depict the relationship between the planned placement of the implant relative to the PCL to determine whether impingement with the ligament might occur, [0066], surgical planning circuit 212 may be configured to ensure that the planned cuts do not intersect a soft tissue attachment point, weaken a soft tissue attachment point, intersect soft tissue attached to a soft tissue attachment point, or pose a risk of harm to soft tissue in some other way, [0070], determines the furthest-medial point of the patellar ligament at the tibial tubercle where the patellar ligament attaches to the tibia, a CT image slice chosen that shows attachment between the patellar ligament and the tibia, [0098]); 
and determining a geometry of the object in the determined pose of the object (“Each fiducial has a geometric relationship to a corresponding object, such that tracking of the fiducials allows for the tracking of the object (e.g., tracking the second fiducial tree 141 allows the tracking system 122 to track the femur 106), and the tracking system 122 may be configured to carry out a registration process to determine or verify this geometric relationship”, [0038], registration, determine and monitor the pose of the surgical tool 134 relative to the patient i.e., to femur 106, [0050]) based at least on the determined geometry of the region of interest and wherein the geometry of the object includes at least a shape that is operable to fit within an external boundary (processing circuit is configured to plan placement of the implant based on the soft tissue attachment point by aligning an axis of the implant with a medial edge of the soft tissue attachment point, [0005], the tracking system 122 determines a position and orientation (i.e., pose) of objects (e.g., surgical tool 134, femur 106) with respect to a coordinate frame of reference and tracks (i.e., continuously determines) the pose of the objects during a surgical procedure, [0037], Each fiducial has a geometric relationship to a corresponding object, such that tracking of the fiducials allows for the tracking of the object (e.g., tracking the second fiducial tree 141 allows the tracking system 122 to track the femur 106), and the tracking system 122 may be configured to carry out a registration process to determine or verify this geometric relationship, [0038], registration, determine and monitor the pose of the surgical tool 134 relative to the patient i.e., to femur 106, [0050], At step 1006, the rotation of a tibial component of a prosthetic implant is determined by aligning an axis of the tibial component with the medial edge of the tibial tubercle and/or patellar ligament (i.e., with the medial extremum of the attachment region of the patellar ligament on the tibia), [0099], 

    PNG
    media_image1.png
    450
    529
    media_image1.png
    Greyscale
, Fig. 1 [ “based at least on the determined geometry” is interpreted as the “coordinate frame of reference” and “aligning an axis”; “fit within an external boundary” interpreted as outline of the whole leg “102” as shown in Fig. 1, whole patient “104”, and the whole table “105”]) and outputting the determined geometry of the object for assisting in performing a procedure (“The surgical system 100 may additionally or alternatively be configured to facilitate the planning and execution of partial knee arthroscopy procedures, total and/or partial hip arthroscopy procedures, other joint procedures, spinal procedures, and any other surgical procedure (e.g., neurosurgical, orthopedic, urological, gynecological, dental, ENT, oncological). To facilitate the procedure, surgical system 100 includes robotic device 120, tracking system 122, and computing system 124,” [0030],
“The processing circuit 160 is configured to facilitate the creation of a preoperative surgical plan prior to the surgical procedure and to facilitate computer-assistance or robotic-assistance in executing the surgical plan”, [0042]).



Hampp et al. do not in detail describe determining a geometry of a region of interest between the first portion of the subject and the second portion of the subject. It would have been obvious at the time of filing to one of ordinary skill in the art the invention is also determining a geometry of a region of interest between the first portion of the subject and the second portion of the subject, as in general “attachment points” indicate a section that can be between two joints, and as a ‘slice’ at the level of the tibial tubercle is chosen that shows attachment between the patellar ligament and the tibia, and “object” includes either a surgical tool or the femur ([0037]) therefore the geometry of the “object” that is determined will sometimes appear to include a region between such as the attachment areas.

Regarding claim 2, Hampp et al. disclose the method of claim 1. Hampp et al. further indicate determining a geometry of the object in the determined pose of the object includes constraining the determined geometry of the object by the geometry of the region of interest (“The robotic arm 132 is configured to support the surgical tool 134 and provide feedback as instructed by the computing system 124. In some embodiments, the robotic arm 132 allows a user to manipulate the surgical tool 134 and provides force feedback to the user. In such an embodiment, the robotic arm 132 includes joints 136 and mount 138 that include motors, actuators, or other mechanisms configured to allow a user to freely translate and rotate the robotic arm 132 and surgical tool 134 through allowable poses while providing force feedback to constrain or prevent some movements of the robotic arm 132 and surgical tool 134 as instructed by computing system 124. As described in detail below, the robotic arm 132 thereby allows a surgeon to have full control over the surgical tool 134 within a control object while providing force feedback along a boundary of that object (e.g., a vibration, a force preventing or resisting penetration of the boundary), [0034], “in consideration of the location of and attachment points of soft tissue, to assist the surgeon during implementation of the surgical plan by enabling constraint of the surgical tool 134 during the surgical procedure”, [0048], constrain the surgical tool 134 based on relationships between HIPs and haptic objects, [0052], surgical tool 134 is thereby constrained from contacting one or more attachment sites the ligament or other tissue attached to said attachment sites, [0083]).

Regarding claim 3, Hampp et al. disclose the method of claim 1. Hampp et al. further indicate
tracking the first portion of the subject (optical tracking system, tracking of the fiducials allows for the tracking of the object, allow a user to visualize the femur 106, [0037], track one or more soft tissue attachment points, [0072]); tracking the second portion of the subject (optical tracking system, tracking of the fiducials allows for the tracking of the object, allow a user to visualize the tibia 108, [0037], distinguishing the fiducial trees, and therefore the objects being tracked, from one another, [0038], track one or more soft tissue attachment points, [0072]); tracking the object; wherein determining the pose of the object relative to the pose of the first portion of the subject and the pose of the second portion of the subject is determined via the tracking of the object, the tracking of the first portion of the subject, and the tracking of the second portion of the subject (“Each fiducial has a geometric relationship to a corresponding object, such that tracking of the fiducials allows for the tracking of the object (e.g., tracking the second fiducial tree 141 allows the tracking system 122 to track the femur 106), and the tracking system 122 may be configured to carry out a registration process to determine or verify this geometric relationship”, [0038], registration, determine and monitor the pose of the surgical tool 134 relative to the patient i.e., to femur 106, [0050]).

Claims 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hampp et al. (IDS: US 20200205898 A1) as applied to claim 1 above, further in view of Wu et al. (US 20200281742 A1).

Regarding claim 4, Hampp et al. disclose the method of claim 1. Hampp et al. do not disclose determining at least a first edge of the first portion of the subject and a second edge of the second portion of the subject.

Wu et al. teach determining at least a first edge of the first portion of the subject and a second edge of the second portion of the subject (registration method 1000 may include segmenting an outer and an inner bone surface of the femur, [0119], image scans may be segmented along the bone contour lines of the images, once all the image scans are segmented, a three-dimensional bone model of the diseased area (e.g., ilium and femur) may be generated from the segmented image scans, [0179]).

Hampp et al. and Wu et al. are in the same art of tracking systems for use in robotic surgery (Hampp et al., [0030]; Wu et al., [0008]). The combination of Wu et al. with Hampp et al. will enable the use of edge detection. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the edge segmentation of Wu et al. with the invention of Hampp et al. as this was known at the time of filing, the combination would have predictable results, as Wu et al. indicate this should decrease registration time required ([0007]), and as segmentation is a way to identify the outlines of important bones and the tools in images, which will improve the tracking accuracy of the tracking system described by Hampp et al. 

Regarding claim 5, Hampp et al. and Wu et al.  disclose the method of claim 4. Wu et al. further teach determining at least the first edge of the first portion of the subject and the second edge of the second portion of the subject includes automatically segmenting the first edge and the second edge; wherein the identified first portion of the subject and the second portion of the subject are segmented (bone surface may also be detected automatically, [0121], registration method 1000 may include segmenting an outer and an inner bone surface of the femur, [0119], image scans may be segmented along the bone contour lines of the images, once all the image scans are segmented, a three-dimensional bone model of the diseased area (e.g., ilium and femur) may be generated from the segmented image scans, [0179]).

Regarding claim 6, Hampp et al. and Wu et al. disclose the method of claim 4. Hampp et al. and Wu et al. further indicate accessing a model of the object, wherein the model includes at least (i) a dimension of a rigid portion of the object and (ii) possible configurations of a moveable portion of the object; and determining whether the object is in contact with at least the first edge or the second edge; wherein determining the geometry of the object in the determined pose of the object includes evaluating the accessed model based on the determination of whether the object is in contact with at least the first edge (Hampp et al., “The robotic arm 132 is configured to support the surgical tool 134 and provide feedback as instructed by the computing system 124. In some embodiments, the robotic arm 132 allows a user to manipulate the surgical tool 134 and provides force feedback to the user. In such an embodiment, the robotic arm 132 includes joints 136 and mount 138 that include motors, actuators, or other mechanisms configured to allow a user to freely translate and rotate the robotic arm 132 and surgical tool 134 through allowable poses while providing force feedback to constrain or prevent some movements of the robotic arm 132 and surgical tool 134 as instructed by computing system 124. As described in detail below, the robotic arm 132 thereby allows a surgeon to have full control over the surgical tool 134 within a control object while providing force feedback along a boundary of that object (e.g., a vibration, a force preventing or resisting penetration of the boundary). In some embodiments, the robotic arm 132 is configured to move the surgical tool 134 to a new pose automatically without direct user manipulation, as instructed by computing system 124, in order to position the robotic arm 132 as needed and/or complete certain surgical tasks, including, for example, cuts in a femur 106,” [0034]; Wu et al., segmenting an outer and an inner bone surface of the femur, [0119], ilium and femur, [0179], surgical tool configured to be coupled to a cutting element for reaming and to engage a prosthetic component for impacting, for reaming, the end effector 40 can couple to the operating member 100, which couples to a cutting element, for impacting, the end effector 40 can couple to another operating member, robotic arm 30 can be used to ensure proper positioning during reming and impacting, [0210], “During a registration procedure, once cortical contact is achieved, the point of contact between the bone and the burr 2004 may be used to update the registration of the bone position. The surgeon may also update the screw insertion plan if needed. Registration improvement may be optimized by the load cell 2020 detecting the direction of the contact of the burr 2004 with the bone. The system may identify an error by comparing the contact position with the anticipated contact based upon the surgical navigation system tracking the position of the burr 2004 with respect to the registered position of the patient. If there is a difference, the registration could be updated using the contact point as an internal registration point, [0238]).

Regarding claim 7, Hampp et al. and Wu et al. disclose the method of claim 6. Wu et al. further indicate evaluating the accessed model based on the determination of whether the object is in contact with at least the first edge or the second edge, comprises: evaluating an edge geometry of at least the first edge or the second edge; evaluating the possible configurations of the moveable portion of the object; determining an optimal fit of the possible configurations of the moveable portion of the object when in contact with the evaluated edge geometry of at least the first edge or the second edge (Hampp et al., The implant placement circuit 210 positions the virtual tibial implant on the virtual bone model based on the PCL attachment point (e.g., to avoid interference with the PCL attachment point, to optimize rotation and coverage based on the PCL attachment point). FIG. 5 shows the use of imaging to identify the PCL attachment point on the bone model (frames A and B) and positioning a model of the implant on the bone model (frame C), and using the imaging to visually depict the relationship between the planned placement of the implant relative to the PCL (frame D) to determine whether impingement with the ligament might occur, [0066], align the sulcus of the virtual tibial implant 556 to the point 752 (as shown in FIG. 8E) to optimize internal/external rotation, [0094]; Wu et al., segmenting an outer and an inner bone surface of the femur, [0119], ilium and femur, [0179], Point-picking based bone registration is one method of registration in navigated and robotic assisted orthopedic surgeries. During a surgical procedure, an incision is made at the surgical site (e.g., hip, knee). A localization pointer or tracked probe is utilized to pick a digitized point-cloud (a set of data points in a coordinate system representing a surface contour) on boney areas of the patient's body that are accessible through the incision. By using point-pair and iterative closest point (ICP) algorithms, the patient point-cloud data in “tracker space” (coordinate system with position data corresponding to trackers on the patient body and the point-cloud of patient collected points) is transformed to the three-dimensional bone model of the patient's bone formed from segmented medical images, or otherwise. An accurate registration transform is determined as the minimum root-mean-square of the point-cloud fitting, [0216], “Registration improvement may be optimized by the load cell 2020 detecting the direction of the contact of the burr 2004 with the bone. The system may identify an error by comparing the contact position with the anticipated contact based upon the surgical navigation system tracking the position of the burr 2004 with respect to the registered position of the patient. If there is a difference, the registration could be updated using the contact point as an internal registration point”, [0238]).

Regarding claim 8, Hampp et al. and Wu et al. disclose the method of claim 7. Wu et al. further indicate evaluating the edge geometry of at least the first edge or the second edge includes evaluating a geometry of an end plate of a vertebral body (vertebra may define a spinal cord canal bounded by the cortical bone shell, [0038], proximal end of the femur 14 includes a femoral head 16 disposed on a femoral neck 18, [0090], models 512, 514 may be trimmed three dimensional models providing only critical regions of interest such as the acetabulum 22 and femoral head, model 512 may be the combination of individual three dimensional models of the operative pelvis, non-operative pelvis, and spine, [0107], distal end of the femur 4 may be subject to point-picking via a tracked pointer through the incision in the patient at the surgical site, [0226], proximal end of the tibia, [0228], registration system 1700 may additionally or alternatively be used on other parts of the patient's body that may be segmented, such as the spine (L1, L2, L3, L4, L5), tracking array may be positioned on the patient's ilium, the registration system 1700 including a needle template 2 including a plurality of through-holes, a needle tracker 3, and a tracking needle 1a may be used on the boney portions of the posterior aspect of the vertebrae of the spine, [0232], axial cross-section image of a vertebra 2000 and a bone anchor 2002 positioned therein, an axial cross-section image of a vertebra 2000 with a rotating burr 2004 positioned partially within the vertebra 2000, another axial cross-section image of a vertebra 2000 with a rotating burr 2004 positioned partially within the vertebra 2000, and an axial cross-section image of a burr 2004 extending through a vertebra 2000 to a far inner wall of the cortical bone 2006, [0234], identifying contact with the internal cortical bone of the vertebra 2000 after initial penetration of the outer surface of the vertebra 2000, a shank 2008 of the bone anchor 2002 extends through a pedicle 2010 of the vertebra 2000 while avoiding contact with the spinal cord 2012, vertebra 2000 includes cortical bone 2006 on outer portions or outer shell including a cortical rim 2014 surrounding the vertebral body, [0236]).

Regarding claim 9, Hampp et al. and Wu et al. disclose the method of claim 7. Wu et al. further indicate determining the optimal fit of the possible configurations of the moveable portion of the object when in contact with the evaluated edge geometry of at least the first edge or the second edge comprises evaluating algorithms related to the object regarding the possible configurations based on the determination of whether the object is in contact with at least the first edge or the second edge and the evaluated edge geometry of at least the first edge or the second edge (segmenting an outer and an inner bone surface of the femur, [0119], ilium and femur, [0179], Point-picking based bone registration is one method of registration in navigated and robotic assisted orthopedic surgeries. During a surgical procedure, an incision is made at the surgical site (e.g., hip, knee). A localization pointer or tracked probe is utilized to pick a digitized point-cloud (a set of data points in a coordinate system representing a surface contour) on boney areas of the patient's body that are accessible through the incision. By using point-pair and iterative closest point (ICP) algorithms, the patient point-cloud data in “tracker space” (coordinate system with position data corresponding to trackers on the patient body and the point-cloud of patient collected points) is transformed to the three-dimensional bone model of the patient's bone formed from segmented medical images, or otherwise. An accurate registration transform is determined as the minimum root-mean-square of the point-cloud fitting, [0216], “Registration improvement may be optimized by the load cell 2020 detecting the direction of the contact of the burr 2004 with the bone. The system may identify an error by comparing the contact position with the anticipated contact based upon the surgical navigation system tracking the position of the burr 2004 with respect to the registered position of the patient. If there is a difference, the registration could be updated using the contact point as an internal registration point”, [0238]).

Regarding claim 10, Hampp et al. and Wu et al. disclose the method of claim 6. Wu et al. further indicate outputting the determined geometry of the object includes generating a graphical representation of the object based on at least the determined geometry of the object in the determined pose of the object including evaluating the accessed model based on the determination of whether the object is in contact with at least the first edge or the second edge (The surgeon generates a surgical plan by designating a desired pose (i.e., position and orientation) of the acetabular component and the femoral component relative to the models 512, 514 of the patient's anatomy. For example, a planned pose 500 of the acetabular cup can be designated and displayed on a computer display, such as the display device 9. During the surgical procedure, motion of the patient's anatomy and the surgical tool in physical space are tracked by the tracking device 8, and these tracked objects are registered to corresponding models in the navigation system 7 (image space). As a result, objects in physical space are correlated to corresponding models in image space. Therefore, the surgical system 5 knows the actual position of the surgical tool relative to the patient's anatomy and the planned pose 500, and this information is graphically displayed on the display device 9 during the surgical procedure, [0106], segmenting an outer and an inner bone surface of the femur, [0119], error points 518 can be displayed to illustrate how much error exists in the registration between the surface of the representation 512 and the corresponding surface of the physical pelvis 12. In one embodiment, the error points 518 can be color coded, for example, with error points 518 representing minimal error displayed in green and error points 518 representing increasing amounts of error displayed in blue, yellow, and red. As an alternative to color coding, error points 518 representing different degrees of error could have different shapes or sizes. Verification points 519 can also be displayed. The verification points 519 illustrate to the surgeon where to collect points with the tracked probe to verify the registration. When a registration point 519 is collected, the software of the navigation system 7 displays the error, [0174], ilium and femur, [0179], during the impaction step S10, the display device 9 can show the planned pose 500, the activation region 510, the representations 512, 514 of the anatomy, and a representation of the surgical tool, [0213], Point-picking based bone registration is one method of registration in navigated and robotic assisted orthopedic surgeries. During a surgical procedure, an incision is made at the surgical site (e.g., hip, knee). A localization pointer or tracked probe is utilized to pick a digitized point-cloud (a set of data points in a coordinate system representing a surface contour) on boney areas of the patient's body that are accessible through the incision. By using point-pair and iterative closest point (ICP) algorithms, the patient point-cloud data in “tracker space” (coordinate system with position data corresponding to trackers on the patient body and the point-cloud of patient collected points) is transformed to the three-dimensional bone model of the patient's bone formed from segmented medical images, or otherwise. An accurate registration transform is determined as the minimum root-mean-square of the point-cloud fitting, [0216], “Registration improvement may be optimized by the load cell 2020 detecting the direction of the contact of the burr 2004 with the bone. The system may identify an error by comparing the contact position with the anticipated contact based upon the surgical navigation system tracking the position of the burr 2004 with respect to the registered position of the patient. If there is a difference, the registration could be updated using the contact point as an internal registration point”, [0238]).

Regarding claim 11, Hampp et al. and Wu et al. disclose the method of claim 10. Hampp et al. and Wu et al. further indicate displaying the generated graphical representation; and updating the displayed graphical representation in real time based at least on the tracking the first portion of the subject, tracking the second portion of the subject, and tracking the object (Hampp et al., The display 164 is configured to display graphical user interfaces generated by the processing circuit 160 that include, for example, information about surgical plans, medical imaging, settings and other options for surgical system 100, status information relating to the tracking system 122 and the robotic device 120, and tracking visualizations based on data supplied by tracking system 122, [0041]; Wu et al., During the surgical procedure, motion of the patient's anatomy and the surgical tool in physical space are tracked by the tracking device 8, and these tracked objects are registered to corresponding models in the navigation system 7 (image space). As a result, objects in physical space are correlated to corresponding models in image space. Therefore, the surgical system 5 knows the actual position of the surgical tool relative to the patient's anatomy and the planned pose 500, and this information is graphically displayed on the display device 9 during the surgical procedure, [0106], tracked probe to verify the registration. When a registration point 519 is collected, the software of the navigation system 7 displays the error, [0174], At any time during the surgical procedure, the display device 9 can show data related to progress and/or outcome, [0241]).

Regarding claim 12, Hampp et al. and Wu et al. disclose the method of claim 6. Hampp et al. and Wu et al. further indicate accessing the model includes executing instructions with a processor to recall from a memory the model (Hampp et al., selecting a three-dimensional model from a database or library of bone models, [0044], receive, access, and/or store a model of the prosthesis to facilitate the generation of surgical plans, [0046]; Wu et al., device storing the computer model, [0038], [0244], “In an example implementation, patient data, bone models (e.g., generic, patient specific), transformation software, tracking and navigation software, registration software, and other software and other modules and services may be embodied by instructions stored on the data storage devices 3004 and/or the memory devices 3006 and executed by the processor 3002”, [0257]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hampp et al. (IDS: US 20200205898 A1) in view of Hladio et al. (US 20190336220 A1) in view of Finley (IDS: US 20180092699 A1).

Regarding claim 13, Hampp et al. disclose a method of determining a geometry of an object for a surgical procedure (tracking system 122 determines a position and orientation i.e., pose of objects e.g., surgical tool 134, during a surgical procedure, [0037]), the method comprising: accessing image data of a subject having identified at least a first portion of the subject and a second portion of the subject (allow a user to visualize the femur 106, the tibia 108, [0037], receive medical images, [0058], segment CT images, [0060], track one or more soft tissue attachment points, [0072], CT image ‘slice’ at the level of the tibial tubercle is chosen that shows attachment between the patellar ligament and the tibia, [0098]) [first and second portion interpreted as femur and tibia, or attachment points, or patellar ligament and tibia]; determining a pose of the first portion of the subject based on tracking the first portion (optical tracking system, tracking of the fiducials allows for the tracking of the object, allow a user to visualize the femur 106, [0037], track one or more soft tissue attachment points, [0072]); determining a pose of the second portion of the subject based on tracking the second portion (optical tracking system, tracking of the fiducials allows for the tracking of the object, allow a user to visualize the tibia 108, [0037], distinguishing the fiducial trees, and therefore the objects being tracked, from one another, [0038], track one or more soft tissue attachment points, [0072]); determining a geometry of a region of interest between the first portion of the subject and the second portion of the subject based on the determined pose of the first portion of the subject and the determined pose of the second portion of the subject (determines a pose of objects, [0037], carry out a registration process to determine or verify this geometric relationship, [0038], use of imaging to identify the PCL attachment point on the bone model and positioning a model of the implant on the bone model and using the imaging to visually depict the relationship between the planned placement of the implant relative to the PCL to determine whether impingement with the ligament might occur, [0066], surgical planning circuit 212 may be configured to ensure that the planned cuts do not intersect a soft tissue attachment point, weaken a soft tissue attachment point, intersect soft tissue attached to a soft tissue attachment point, or pose a risk of harm to soft tissue in some other way, [0070], determines the furthest-medial point of the patellar ligament at the tibial tubercle where the patellar ligament attaches to the tibia, a CT image slice chosen that shows attachment between the patellar ligament and the tibia, [0098]); determining a pose of the object relative to the first portion of the subject and the second portion of the subject (“Each fiducial has a geometric relationship to a corresponding object, such that tracking of the fiducials allows for the tracking of the object (e.g., tracking the second fiducial tree 141 allows the tracking system 122 to track the femur 106), and the tracking system 122 may be configured to carry out a registration process to determine or verify this geometric relationship”, [0038], registration, determine and monitor the pose of the surgical tool 134 relative to the patient i.e., to femur 106, [0050]); determining whether the object has at least a configurable portion contacting at the first portion of the subject based on the determined pose of the object (tracks (i.e., continuously determines) the pose of the objects during a surgical procedure, [0037], “Using the tracking system 122 of FIG. 1 or some other approach to surgical navigation and tracking, the surgical system 100 can determine the position of the surgical tool 134 relative to a patient's anatomical feature, for example femur 106, as the surgical tool 134 is used to make a cut in or otherwise modify the anatomical feature”, [0039], receive data relating to the location of the surgical tool 134 and the patient's anatomy, [0040], the control object defines instructions for the robotic device 120 to control the robotic device 120 to move within the control object to autonomously make one or more cuts of the surgical plan guided by feedback from the tracking system 122, [0047], surgical system 100 can determine and monitor the pose of the surgical tool 134 relative to the patient i.e., to femur 106, registration allows for accurate navigation, control, and/or force feedback during the surgical procedure, [0050], uses data supplied by tracking system 122 to detect that a user is manipulating the surgical tool 134 to bring a HIP in virtual contact with a haptic object, the processing circuit 160 generates a control signal to the robotic arm 132 to provide haptic feedback, [0052]) [cutting is interpreted as contact]; determining a geometry of the object in the determined pose of the object based at least on the determination of whether the configurable portion is contacting at least one of the first portion or the second portion (“Each fiducial has a geometric relationship to a corresponding object, such that tracking of the fiducials allows for the tracking of the object (e.g., tracking the second fiducial tree 141 allows the tracking system 122 to track the femur 106), and the tracking system 122 may be configured to carry out a registration process to determine or verify this geometric relationship”, [0038], registration, determine and monitor the pose of the surgical tool 134 relative to the patient i.e., to femur 106, [0050]) wherein the geometry of the object in the determined pose of the object includes at least a shape that is operable to fit within an external boundary (processing circuit is configured to plan placement of the implant based on the soft tissue attachment point by aligning an axis of the implant with a medial edge of the soft tissue attachment point, [0005], the tracking system 122 determines a position and orientation (i.e., pose) of objects (e.g., surgical tool 134, femur 106) with respect to a coordinate frame of reference and tracks (i.e., continuously determines) the pose of the objects during a surgical procedure, [0037], Each fiducial has a geometric relationship to a corresponding object, such that tracking of the fiducials allows for the tracking of the object (e.g., tracking the second fiducial tree 141 allows the tracking system 122 to track the femur 106), and the tracking system 122 may be configured to carry out a registration process to determine or verify this geometric relationship, [0038], registration, determine and monitor the pose of the surgical tool 134 relative to the patient i.e., to femur 106, [0050], At step 1006, the rotation of a tibial component of a prosthetic implant is determined by aligning an axis of the tibial component with the medial edge of the tibial tubercle and/or patellar ligament (i.e., with the medial extremum of the attachment region of the patellar ligament on the tibia), [0099], 

    PNG
    media_image1.png
    450
    529
    media_image1.png
    Greyscale
, Fig. 1 [ “based at least on the determined geometry” is interpreted as the “coordinate frame of reference” and “aligning an axis”; “fit within an external boundary” interpreted as outline of the whole leg “102” as shown in Fig. 1, whole patient “104”, and the whole table “105”]).

To the extent Hampp et al. do not explicitly disclose “determining whether the object has at least a configurable portion contacting at the first portion of the subject based on the determined pose of the object” and “determining a geometry of the object in the determined pose of the object based at least on the determination of whether the configurable portion is contacting at least one of the first portion or the second portion” another reference is added below.

Hladio et al. teach determining whether the object has at least a configurable portion contacting at the first portion of the subject based on the determined pose of the object (Responsive to movement of the tool within the bone along an initial trajectory, and, using a localizing system to identify the location of tool when in contact with the inner cortical bone surface, a shape/map of the cortical bone is generated and fit to the 3D model automatically to obtain a registration, abstract, The system described below uses measurements of the location of the tool in combination with a 3-dimensional (3D) model of the patient's bone, such as a segmented CT scan. The 3D model may identify the border where cancellous bone within the bone ends and the cortical bone begins. The system may also use a localizing system which may incorporate one or more tracking elements to identify the location of one or more of the surgical tool and an exterior surface of the patient bone. In one example, a camera may be used to detect the position of a first tracking element attached to a surgical tool and a second tracking element attached to a patient bone. In another example, a camera may be attached to a surgical tool and may monitor the position of a tracking element attached to a patient bone, [0016], a “map” may be developed showing the motion of the cutting tool, the milling tool may be moved until it comes into contact with cortical bone, [0017]) and determining a geometry of the object in the determined pose of the object based at least on the determination of whether the configurable portion is contacting at least one of the first portion or the second portion (At each moment of contact, the system knows (i.e. from sensor data received such as from a localizer tracking the tool a processor of the system determines) the location of the tool and/or point of contact. The system also knows the location of the second tracking element (in respect of the bone) at each moment of contact. The system can thus determine a transformation for each point of contact relative to the tool and to the second tracking element, as well as a transformation between the tool and the second tracking element. For example, a camera may track the relative locations of a first tracking element on the tool and a second tracking element on the bone, and develop a transformation therebetween, [0020]).

Hampp et al. and Hladio et al. are in the same art of tracking systems for use in robotic surgery (Hampp et al., [0030]; Hladio et al., [0016]). The combination of Hladio et al. with Hampp et al. will enable determining whether the object has at least a configurable portion contacting at the first portion of the subject based on the determined pose of the object. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the contact detection of Hladio et al. with the invention of Hampp et al. as this was known at the time of filing, the combination would have predictable results, and as Hladio et al. indicate “When the location of the tool is registered with the location of the patient's anatomy, the system can guide further movement of the tool to allow efficient removal of cancellous bone. In this way, the milling procedure may be performed more quickly, and the amount of cancellous bone to be removed may be minimized” ([0018]), which will improve the surgical navigation process described by Hampp et al.

To the extent that the Hladio et al. reference is finding the bone geometry from the contact as opposed to the tool pose from the contact, another reference is provided below.

Finley teaches determining a geometry of the object in the determined pose of the object based at least on the determination of whether the configurable portion is contacting at least one of the first portion or the second portion (If a traditional 3D radiographic view, similar to a CT, is preferred, the navigation system 10 can detect where the top of an instrument 6 is located and, based on the determined position of the anatomical feature 4, the system 10 can determine the most proximate vertebral body that is closest to the top, or intersecting the tip as a reference to determine the orientation of the 3D data set relative to the instrument, [0108]).

Hampp et al. and Hladio et al. and Finley are in the same art of tracking systems for use in robotic surgery (Hampp et al., [0030]; Hladio et al., [0016]; Finley, [0011]). The combination of Finley with Hampp et al. and Hladio et al. will enable determining a geometry of the object in the determined pose of the object based at least on the determination of whether the configurable portion is contacting at least one of the first portion or the second portion. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the determination of Finley with the invention of Hampp et al. and Hladio et al. as this was known at the time of filing, the combination would have predictable results, and as Finley indicates “Specifically, the navigation system enables surgeons to perform 3D image-guided surgery with increased accuracy exposure during posterior and anterior column procedures. This provides benefits for surgeons and hospitals alike: 1) for degenerative and MIS surgeons who desire improved visualization while simultaneously reducing radiation exposure; 2) for deformity surgeons who desire real-time spinopelvic parameter assessment and anatomical orientation in complex spine procedures; and 3) for hospital administrators who desire to reduce the total cost of health care through more predictable outcomes form accurate implant placement and reduced morbidity of MIS procedures. Indeed, the system of the present disclosure provides for reduced total cost of care though facilitating more predictable outcomes, reduced OR time, reduced hospital length of stay, reduced post-op complication rates, and reduced revision operations (due to accurate and repeatable implant placement)” (0072]), which indicates the suite of improvements that can be expected when used with the surgical navigation system described by Hampp et al. and Hlaio et al..

Regarding claim 14, Hampp et al., Hladio et al., and Finley disclose the method of claim 13. Hampp et al. further indicate tracking the first portion of the subject (optical tracking system, tracking of the fiducials allows for the tracking of the object, allow a user to visualize the femur 106, [0037], track one or more soft tissue attachment points, [0072]); tracking the second portion of the subject (optical tracking system, tracking of the fiducials allows for the tracking of the object, allow a user to visualize the tibia 108, [0037], distinguishing the fiducial trees, and therefore the objects being tracked, from one another, [0038], track one or more soft tissue attachment points, [0072]); tracking the object; wherein determining the pose of the object relative to the pose of the first portion of the subject and the pose of the second portion of the subject is based on the tracking of the object, the first portion of the subject, and the second portion of the subject (“Each fiducial has a geometric relationship to a corresponding object, such that tracking of the fiducials allows for the tracking of the object (e.g., tracking the second fiducial tree 141 allows the tracking system 122 to track the femur 106), and the tracking system 122 may be configured to carry out a registration process to determine or verify this geometric relationship”, [0038], registration, determine and monitor the pose of the surgical tool 134 relative to the patient i.e., to femur 106, [0050]).

Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hampp et al. (IDS: US 20200205898 A1) and Hladio et al. (US 20190336220 A1) and Finley (IDS: US 20180092699 A1) as applied to claim 14 above, further in view of Wu et al. (US 20200281742 A1).

Regarding claim 15, Hampp et al., Hladio et al., and Finley disclose the method of claim 14. Hampp et al., Hladio et al., and Finley do not disclose evaluating the accessed image data to determine at least a first edge of the first portion and a second edge of the second portion; and determining a geometry of at least one of the first edge or the second edge; wherein the object is configured to contact at least the first edge.

Wu et al. teach evaluating the accessed image data to determine at least a first edge of the first portion and a second edge of the second portion; and determining a geometry of at least one of the first edge or the second edge; wherein the object is configured to contact at least the first edge (registration method 1000 may include segmenting an outer and an inner bone surface of the femur, [0119], image scans may be segmented along the bone contour lines of the images, once all the image scans are segmented, a three-dimensional bone model of the diseased area (e.g., ilium and femur) may be generated from the segmented image scans, [0179], surgical tool configured to be coupled to a cutting element for reaming and to engage a prosthetic component for impacting, for reaming, the end effector 40 can couple to the operating member 100, which couples to a cutting element, for impacting, the end effector 40 can couple to another operating member, robotic arm 30 can be used to ensure proper positioning during reming and impacting, [0210], “During a registration procedure, once cortical contact is achieved, the point of contact between the bone and the burr 2004 may be used to update the registration of the bone position. The surgeon may also update the screw insertion plan if needed. Registration improvement may be optimized by the load cell 2020 detecting the direction of the contact of the burr 2004 with the bone. The system may identify an error by comparing the contact position with the anticipated contact based upon the surgical navigation system tracking the position of the burr 2004 with respect to the registered position of the patient. If there is a difference, the registration could be updated using the contact point as an internal registration point, [0238]).

Hampp et al. and Wu et al. are in the same art of tracking systems for use in robotic surgery (Hampp et al., [0030]; Wu et al., [0008]). The combination of Wu et al. with Hampp et al., Hladio et al., and Finley will enable the use of edge detection. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the edge segmentation of Wu et al. with the invention of Hampp et al., Hladio et al., and Finley as this was known at the time of filing, the combination would have predictable results, as Wu et al. indicate this should decrease registration time required ([0007]), and as segmentation is a way to identify the outlines of important bones and the tools in images, which will improve the tracking accuracy of the tracking system described by Hampp et al., Hladio et al., and Finley

Regarding claim 16, Hampp et al., Hladio et al., and Finley and Wu et al. disclose the method of claim 15. Hampp et al. and Wu et al. further indicate accessing a model of the object, wherein the model includes at least (i) a dimension of a rigid portion of the object and (ii) a plurality of possible configurations of the configurable portion of the object; and wherein determining the geometry of the object in the determined third pose includes evaluating the accessed model based on the determination of whether the configurable portion of the object (i) is in contact with at least the first edge or the second edge and (ii) the determined geometry of at least the first edge or the second edge (Hampp et al., “The robotic arm 132 is configured to support the surgical tool 134 and provide feedback as instructed by the computing system 124. In some embodiments, the robotic arm 132 allows a user to manipulate the surgical tool 134 and provides force feedback to the user. In such an embodiment, the robotic arm 132 includes joints 136 and mount 138 that include motors, actuators, or other mechanisms configured to allow a user to freely translate and rotate the robotic arm 132 and surgical tool 134 through allowable poses while providing force feedback to constrain or prevent some movements of the robotic arm 132 and surgical tool 134 as instructed by computing system 124. As described in detail below, the robotic arm 132 thereby allows a surgeon to have full control over the surgical tool 134 within a control object while providing force feedback along a boundary of that object (e.g., a vibration, a force preventing or resisting penetration of the boundary). In some embodiments, the robotic arm 132 is configured to move the surgical tool 134 to a new pose automatically without direct user manipulation, as instructed by computing system 124, in order to position the robotic arm 132 as needed and/or complete certain surgical tasks, including, for example, cuts in a femur 106,” [0034]; Wu et al., segmenting an outer and an inner bone surface of the femur, [0119], ilium and femur, [0179], surgical tool configured to be coupled to a cutting element for reaming and to engage a prosthetic component for impacting, for reaming, the end effector 40 can couple to the operating member 100, which couples to a cutting element, for impacting, the end effector 40 can couple to another operating member, robotic arm 30 can be used to ensure proper positioning during reming and impacting, [0210], “During a registration procedure, once cortical contact is achieved, the point of contact between the bone and the burr 2004 may be used to update the registration of the bone position. The surgeon may also update the screw insertion plan if needed. Registration improvement may be optimized by the load cell 2020 detecting the direction of the contact of the burr 2004 with the bone. The system may identify an error by comparing the contact position with the anticipated contact based upon the surgical navigation system tracking the position of the burr 2004 with respect to the registered position of the patient. If there is a difference, the registration could be updated using the contact point as an internal registration point, [0238]).

Regarding claim 17, Hampp et al., Hladio et al., and Finley and Wu et al. disclose the method of claim 16. Wu et al. further indicate determining the geometry of the object in the determined third pose further includes determining a fit of at least one configuration of the plurality of possible configurations of the configurable portion of the object when in contact with at least the first edge or the second edge (Point-picking based bone registration is one method of registration in navigated and robotic assisted orthopedic surgeries. During a surgical procedure, an incision is made at the surgical site (e.g., hip, knee). A localization pointer or tracked probe is utilized to pick a digitized point-cloud (a set of data points in a coordinate system representing a surface contour) on boney areas of the patient's body that are accessible through the incision. By using point-pair and iterative closest point (ICP) algorithms, the patient point-cloud data in “tracker space” (coordinate system with position data corresponding to trackers on the patient body and the point-cloud of patient collected points) is transformed to the three-dimensional bone model of the patient's bone formed from segmented medical images, or otherwise. An accurate registration transform is determined as the minimum root-mean-square of the point-cloud fitting, [0216], “Registration improvement may be optimized by the load cell 2020 detecting the direction of the contact of the burr 2004 with the bone. The system may identify an error by comparing the contact position with the anticipated contact based upon the surgical navigation system tracking the position of the burr 2004 with respect to the registered position of the patient. If there is a difference, the registration could be updated using the contact point as an internal registration point”, [0238]).

Regarding claim 18, Hampp et al., Hladio et al., and Finley and Wu et al. disclose the method of claim 17. Hampp et al. and Wu et al. further indicate generating a graphical representation of the object based on the determined geometry (Hampp et al., The display 164 is configured to display graphical user interfaces generated by the processing circuit 160 that include, for example, information about surgical plans, medical imaging, settings and other options for surgical system 100, status information relating to the tracking system 122 and the robotic device 120, and tracking visualizations based on data supplied by tracking system 122, [0041]; Wu et al., During the surgical procedure, motion of the patient's anatomy and the surgical tool in physical space are tracked by the tracking device 8, and these tracked objects are registered to corresponding models in the navigation system 7 (image space). As a result, objects in physical space are correlated to corresponding models in image space. Therefore, the surgical system 5 knows the actual position of the surgical tool relative to the patient's anatomy and the planned pose 500, and this information is graphically displayed on the display device 9 during the surgical procedure, [0106], tracked probe to verify the registration. When a registration point 519 is collected, the software of the navigation system 7 displays the error, [0174], At any time during the surgical procedure, the display device 9 can show data related to progress and/or outcome, [0241]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20220079675 A1 (In some embodiments, the satisfactory fit includes a fit within 1, 2, 3, 4 or 5 mm distance between the selected graphical representation of the prosthesis and at least portions of the one or more of an internal or external margin, periphery, edge, perimeter anteroposterior, mediolateral, oblique dimension, radius, curvature, geometry, shape or surface, of the one or more structures of the physical joint).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661